Title: From Thomas Jefferson to Benjamin Henry Latrobe, 31 July 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                     
                            Washington July 31. 07.
                        
                        Being to leave this for Monticello tomorrow I have to express to you my earnest request that so many workmen
                            may be employed on both wings of the Capitol as to have them ready for the Upholsterers to go into by the last day of
                            September, and the whole in readiness for Congress before their meeting. I shall be here the 5th. of October if nothing
                            calls me sooner.
                        I must further request that the smoothing & compleatly finishing the grounds round the President’s house,
                            the manuring sowing & planting that ground, & the finishing the offices at each end, may have a preference on the fund
                            appropriated for these purposes, & that all it’s deficiency may be thrown on the wall; it being of little consequence as
                            it cannot be finished, whether a little more or less of it be done. I salute you with esteem & respect
                        
                            Th: Jefferson
                     
                        
                    